Citation Nr: 1424516	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-31 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1941 to October 1945.  The Veteran died in March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2010, the case was remanded for additional development and to satisfy notice requirements.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In August 2012, the Board reopened the claim of service connection for the cause of the Veteran's death, and remanded consideration of the claim on the merits for additional development and to satisfy notice requirements.  In January 2013, in April 2013, in October 2013, and in January 2014, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

Pursuant to the Board's April 2013 remand, the AOJ mailed the appellant letters in May 2013 and August 2013 asking her to provide authorization to obtain the Veteran's autopsy report.  In September 2013, the appellant submitted two VA Form 21-4142 forms which authorized VA to obtain the Veteran's autopsy report from the following two private facilities: North Carolina Baptist Hospitals, Inc. (now Wake Forest Baptist Medical Center), and Northern Hospital of Surry County.  The Board's January 2014 remand instructed the AOJ to follow up with these two private facilities in order to secure for the record the Veteran's autopsy report.  In January 2014, the AOJ requested the Veteran's autopsy report from Wake Forest Baptist Medical Center; such facility provided a negative reply in February 2014 (stating that it had no information for the date of service requested).  However, the AOJ did not request  the Veteran's autopsy report from Northern Hospital of Surry County (where the Veteran died); on remand, the AOJ must request the Veteran's autopsy report from that facility.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

If the Veteran's autopsy report is unavailable from Northern Hospital of Surry County, then the appellant should be asked to provide authorization for VA to secure the Veteran's autopsy report from the Virginia Department of Health.  Furthermore, in a December 2013 statement, the appellant noted that the Veteran had been hospitalized at Durham Hospital (now Duke Regional Hospital) for trauma prior to his death.  The appellant should be asked to provide authorization for VA to secure any pertinent records from that facility.

[The Board is aware that this case was remanded on five previous occasions, and that the case is advanced on the Board's docket due to the appellant's age.  The Board deeply regrets the further delay inherent in another remand.  Nonetheless, given the state of development following the previous remand, the Board finds no recourse but to remand the case once again.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the Veteran's autopsy report from Northern Hospital of Surry County (where the Veteran died).  If such report is unavailable, the reason must be explained for the record.

2.  If the Veteran's autopsy report cannot be secured pursuant to Instruction #1, then the AOJ should ask the appellant to provide authorization for VA to secure the Veteran's autopsy report from the Virginia Department of Health.  If such report is unavailable, the reason must be explained for the record.  (The appellant should also be informed that in the alternative, she may obtain and submit the autopsy report herself.)

3.  The AOJ should ask the appellant to provide authorization for VA to secure any pertinent records from Durham Hospital (now going by the name of Duke Regional Hospital).  If such records are unavailable, the reason must be explained for the record.  (The appellant should also be informed that in the alternative, she may obtain and submit these records herself.)

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received (including obtaining another addendum medical opinion if necessary to evaluate the additional evidence), and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

